The employer and its insurance carrier have appealed from a decision of the State Industrial Board making an award in claimant’s favor. Claimant was a chauffeur and his employers were engaged in the trucking business. On November 9, 1940, claimant was ordered to proceed to pier 38, North river, and pick up some freight for shipment to Hoboken. While engaged in his work and while handling a case weighing 1,100 pounds, he felt an unusual sensation in his chest. The Industrial Board found that this unusual exertion caused a coronary occlusion, for which the award was made. The evidence sustains the finding of the Industrial Board. Award affirmed, with costs to the State Industrial Board. Hill, P. J., Crapser, Heffernan and Foster, JJ., concur; Bliss, J., dissents on the authority of Matter of Dworak v. Greenbaum Co. (287 N. Y. 555); Matter of LaFountain v. LaFountain (284 id. 729).